NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Government Bond Fund Nationwide Growth Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide U.S. Small Cap Value Fund Supplement dated September 9, 2011 to the Statement of Additional Information dated March 1, 2011 as revised April 21, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective September 9, 2011, the Board of Trustees has approved the appointment of Kevin Grether as an interim Chief Compliance Officer of Nationwide Mutual Funds, replacing Dorothy Sanders, who had resigned. Mr. Grether is Chief Compliance Officer of Nationwide Asset Management LLC, an SEC registered investment adviser, since April 2007.Mr. Grether also is an Associate Vice President of Nationwide Mutual since February 2009.Mr. Grether earned his undergraduate degree from the University of Kentucky, and his Juris Doctorate from Capital University Law School. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Retirement Income Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Supplement dated September 9, 2011 to the Statement of Additional Information dated March 1, 2011 as revised April 21, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective September 9, 2011, the Board of Trustees has approved the appointment of Kevin Grether as an interim Chief Compliance Officer of Nationwide Mutual Funds, replacing Dorothy Sanders, who had resigned. Mr. Grether is Chief Compliance Officer of Nationwide Asset Management LLC, an SEC registered investment adviser, since April 2007.Mr. Grether also is an Associate Vice President of Nationwide Mutual since February 2009.Mr. Grether earned his undergraduate degree from the University of Kentucky, and his Juris Doctorate from Capital University Law School. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
